Sykes, J.,
delivered the opinion of the court.
The .Laurel Plumbing & Metal Company, a corporation,, brought this suit in the circuit court of the second district,, of Jones county, against Dr. T. H. Seay and E. R. Russell, claiming a balance due of four hundred and seventy-five dollars and three cents, upon the following statement, of facts, viz.: The appellant, Dr. Seay, let a contract to E. R. Russell for the building of a residence in the city of Laurel. The contractor, E. R. Russell, sublet to the appellee the plumbing and heating of the residence. Dr. Seay settled in full with the contractor, Russell, but the-contractor failed to settle with the appellee, whereupon the appellee brought this suit, claiming a lien under chapter 232, Laws 1912, and obtained judgment for the amount sued for.
It is the contention of the appellant that this act is unconstitutional ; and that is the only question to be decided by this court. The title to chapter 232, Laws 1912, is:
“An act to amend and enlarge section 3074,, Code of 1906 and to extend’ and enlarge the provisions of same, so as to provide more effective liens for subcontractors, laborers and others employed.”
Section 1 of said act is headed:
“Liens of Laborers and Subcontractors Extended— Code Amended.”
*841As the title to the above act states, it is clearly intended by this act to amend and enlarge section 3074 of the Code of 1906. This act cannot he understood without a reference to the above section of the Code. It speaks of certain designated persons having a lien, hut does not state upon what this lien attaches. It utterly fails to comply with section 61 of the Constitution of the State of Mississippi, which reads as follows:
“No law shall be revived or amended by reference to its title only, hut the section or sections, as amended or revived, shall he inserted at length.”
The acf in question is unconstitutional, because it fails to insert at length, in chapter 232, section 3074 of the Code of 1906, as amended.

Reversed and remanded.